           Case 3:18-cv-00461-RCJ-WGC Document 54 Filed 09/12/19 Page 1 of 1




 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3

 4   MICHAEL ERWINE,

 5                   Plaintiff,                             Case No. 3:18-CV-00461-RCJ-WGC

 6   vs.                                                                  ORDER

 7   COUNTY OF CHURCHILL,

 8                  Defendant.

 9

10          Before this Court is Plaintiff Erwine’s Motion for Stay Pending Appeal (ECF No. 48).

11   The defendant County does not oppose the Motion (ECF No. 50) and Erwine entered a Notice of

12   Appeal on May 24, 2019 (ECF No. 47). Pursuant to this Court’s jurisdiction to grant “a stay of

13   the judgment or other order of a district court pending appeal,” FED. R. APP. P. 8(a)(1), the

14   Plaintiff’s Motion is GRANTED.

15                                               CONCLUSION

16          IT IS HEREBY ORDERED that the Plaintiff’s Motion for Stay Pending Appeal (ECF No.

17   48) is GRANTED.

18          IT IS SO ORDERED.

19   DATED:this
     Dated   This5th
                  12day
                    thdayofofSeptember
                              September,2019.
                                         2019.

20

21                                                 _____________________________________
                                                             ROBERT C. JONES
22                                                        United States District Judge

23

24

                                                   1 of 1
